UNITED STATES DISTRICT COURT

SoUTHEnN DISTRICT oF TEXAS §HWM
HoUsToN DIvIsIoN am 7"£°
1 2018
UNITED STATES oF AMERICA § 'Davtma,a,,,ey cwa
. ' com
V.
CRIMINAL No.
JAMIL zUBAIRTARIQ ALI 1 8 CR 6 0 3
Defendant
INF<oRMATIoN

THE UNlTED STATES ATTORNEY CHARGES THAT:

Count One
(Theft of Mail)

On or about August 27, 2018, in the Houston Division of the Southern District of Texas,
JAMIL ZUBAIRTARIQ ALI
defendant herein, did steal and take from and out of an official mail carrier vehicle located on a postal
mail route near 1639 Dunlavy Street, Houston, Texas, fifty (50) packages, which Were to be delivered
by postal employee Darence G_offney and Were addressed to various recipients on Dunlavy Street,
Kipling Street, Mandell Street, Hawthorne Street, Harold Street and Fairview Avenue, in Houston
Texas.

l
In violation of Title 18, United States Code, Section 1708.

RYAN K. PATRICK
United States Attorney

 

By: C@L/[\A.Q, .
JENNIE L. BASILE
Assistant United States Attorney

 

 

